Citation Nr: 0815296	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to assignment of an initial schedular 
evaluation in excess of 0 percent (10 percent with 
subtraction of pre-service disability of 10 percent) for post 
operative, recurrent left shoulder dislocation. 

2.  Entitlement to an initial rating in excess of 10 percent 
for post operative, recurrent left shoulder dislocation (20 
percent with subtraction of pre-service disability of 10 
percent), effective March 22, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA), 
Regional Office (RO).

In October 1968, service connection for a left shoulder 
disorder was denied.  It was reasoned that the disability 
existed prior to service.  Although the veteran attempted to 
establish service connection several times thereafter, his 
claim remained denied.  However, the veteran submitted a 
claim of clear and unmistakable error (CUE) in the October 
1968 rating action.  The claim was denied, and the veteran 
appealed.  In September 2001, the Board found CUE in the 
October 1968 rating decision denying service connection for a 
left shoulder disability.  The RO effectuated the Board's 
decision in the January 2004 rating action, granting service 
connection for left shoulder dislocation, post operative, 
with a temporary evaluation of 100 percent, effective from 
September 24, 1967, and 10 percent, effective November 1, 
1968. 

In an administrative decision dated June 2004, the RO 
determined that the January 2004 rating decision contained a 
clear and unmistakable error and moved the veteran's 
effective date of 100 percent to September 24, 1968, and 
reduced the evaluation to 0 percent, effective November 1, 
1968.  The RO also granted the veteran a 10 percent for post 
operative, recurrent left shoulder dislocation (20 percent 
with subtraction of pre-service disability), effective March 
22, 2004.  

Given the above noted procedural development, the issues 
before the Board are as stated on the title page.


FINDINGS OF FACT

1.  The veteran's post operative left shoulder disability, 
prior to March 22, 2004, is manifested by pain, tenderness to 
palpation, and forward flexion to 170 degrees.  There is no 
evidence of instability, swelling, or malunion of the 
clavicle or scapula with loose movement.

2.  The veteran's post operative left shoulder disability, 
effective March 22, 2004, is manifested by weakness, 
tenderness, activities below shoulder level due to pain, and 
flexion to 140 degrees with pain at 100 degrees, and 
abduction ranging from 46 to 90 degrees.  There is no 
evidence of limitation of motion 25 degrees from his side.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent 
(10 percent with subtraction of pre-service disability of 10 
percent) for post operative, recurrent left shoulder, prior 
to March 22, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.59, 4.71a, Diagnostic Codes 5200-5203(2007). 

2.  The criteria for an initial rating in excess of 10 
percent (20 percent with subtraction of pre-service 
disability of 10 percent) for post operative, recurrent left 
shoulder, effective March 22, 2004 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes 5200-5203 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in January 2004, the RO granted service 
connection for post operative, recurrent left shoulder and 
evaluated it as 0 percent (10 percent with subtraction of 
pre-service disability of 10 percent), prior to March 22, 
2004.  Because the veteran appealed the RO's determination at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

The veteran asserts that the rating he received for his 
recurrent left shoulder post operative does not accurately 
reflect its severity.  He asserts that the impact on his 
daily life is not reflected in his current ratings.

By way of history, the veteran had surgery in 1962, prior to 
service, due to recurrent dislocation of his left shoulder.  
A Magnuson repair was done and there were no further 
incidents until the veteran's service.  While in service, the 
veteran dislocated his left shoulder.  In September 1968, 
after the veteran's separation from service, boxes fell on 
his back further injuring his shoulder.  In September 1968, 
the veteran underwent a Magnusen repair and modified Barnhart 
(Putti-Platt) repair.  

The records show no complaints regarding the veteran's 
shoulder until 2003.  In July 2003, the veteran presented for 
chronic anterior and inferior subluxation of the left 
shoulder due to his in service injury.  The veteran stated 
that he has had increased problems over the years and rated 
his constant pain as 3 (on a scale of 1 to 10).  He also 
reported having pain that extends down to the medial biceps 
and lateral deltoid.  He reported his worst pain being 7 (on 
a scale of 1 to 10), when he sleeps and his arm extends over 
his head.  The veteran's range of motion for forward flexion 
was to 170 degrees and there was mild arthritic change due to 
trauma.  He denied any swelling, lack of endurance or 
instability but reported locking of the shoulder.  

In March 2004, the veteran requested an impairment rating for 
his left shoulder from a private doctor.  The examiner noted 
that the veteran had two dislocations of the left shoulder.  
The veteran rated his constant pain as 2 (on a scale of 1 to 
10) and as 8 when he engages in flexion or lifting tasks.  
The veteran denied having any dislocation of his left 
shoulder since his second surgery, but states that his 
shoulder feels like "it will pop out of its socket."  The 
veteran states that he needs to limit his shoulder activities 
to below shoulder level.  The examiner noted tenderness of 
the shoulder with two scars, one 16- centimeter scar along 
the axis of the axilla and one 12-centimeter scar over the 
anterior axilla.  The examiner noted that there was no 
tenderness to the acromioclavicular joint or sternum.  The 
veteran had abduction to 46 degrees and forward flexion to 
114 degrees.  The examiner used the AMA "Guide to the 
Evaluation of Permanent Impairment" and determined that the 
veteran's pain should be rated separately.  The examiner 
stated that his pain should be rated as Class I, mild, based 
on the combination of intensity and frequency.  

The veteran received a VA examination in January 2005.  The 
examiner noted that the veteran's last shoulder dislocation 
occurred over 36 years ago.  The examiner noted minimal 
tenderness to palpation of the shoulder.  Abduction was 90 
degrees and forward elevation was to 140 degrees with pain 
noted at 100 degrees.  The examiner noted that there is no 
additional loss of function due to painful motion, weakness, 
impaired endurance, fatigue, flare-ups or incoordination.  
The examiner noted that the veteran's shoulder is 
unremarkable other than some fairly prominent well-healed 
surgical scars.  The examiner noted no tenderness with regard 
to the scars themselves.  The most recent medical reports 
incorporated in the file from February 2005, note pain of the 
left shoulder with a functional range of motion. 

When determining the ratings for the veteran's left shoulder, 
the veteran's pre-service surgery was taken into account.  
His left shoulder disability was assigned a pre-service 
evaluation of 10 percent due to his feelings of slippage on 
abduction and external rotation.  The pre-service percentage 
is deducted before assigning any service-connected evaluation 
less than 100 percent.  38 C.F.R. § 4.22 (2007).

The veteran's disability was initially rated under Diagnostic 
Code 5203.  Under Diagnostic Code 5203, malunion of the 
clavicle or scapula, or nonunion without loose movement, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  The veteran's left shoulder disability 
was rated as 100 percent disabling from September 24, 1968, 
due to surgery.  See 38 C.F.R. § 4.30 (2007).  A zero percent 
rating was assigned from November 1, 1968 (10 percent with 
subtraction of pre-service disability of 10 percent).  

Prior to March 22, 2004, the assignment of a higher initial 
rating is not warranted.  The veteran showed no signs of a 
nonunion of his clavicle or scapula; therefore, the symptoms 
attributable to his left shoulder disability do not more 
nearly approximate the criteria for a higher evaluation under 
Diagnostic Code 5203.  Furthermore, an increased rating is 
not warranted under Diagnostic Code 5201 as there was no 
documentation of limitation of motion before March 2004.  In 
fact, the July 2003 medical records show essentially full 
range of motion of the left shoulder.

As previously noted, in an administrative decision, dated 
June 2004, the RO granted a schedular evaluation of 20 
percent pursuant to Diagnostic Code 5201, effective March 22, 
2004, the date of the veteran's private examination, which 
first shows signs of limitation of motion at shoulder level.  
Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level.  Limitation of motion to 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major shoulder, and a 20 percent 
evaluation for the minor shoulder.  Limitation of motion to 
25 degrees from the side warrants a 40 percent evaluation for 
the major shoulder, and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  The Board further notes that, under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor upper extremities for rating purposes.  
In the instant case, the veteran's left shoulder is 
considered the minor upper extremity.

On review of the objective medical findings reported on VA 
examination, the Board finds that the veteran has been able 
to raise his arm to near or above the shoulder level since 
March 22, 2004.  In March 2004 the veteran had abduction to 
46 degrees and forward flexion to 114 degrees.  The examiner 
indicated that the veteran's forward flexion was within the 
normal range, although his abduction only reached midway 
between his side and shoulder level.  On the most recent VA 
examination in January 2005, physical examination revealed 
that the veteran had range of motion on forward flexion to 
140 degrees with pain noted at 100 and on active abduction to 
90 degrees.  Such range of motion is at or near the shoulder 
level, and clearly does not warrant a rating in excess of 20 
percent for the left shoulder.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Without objective medical evidence 
showing limitation of motion of either arm to 25 degrees from 
the side, an increased rating is under Diagnostic Code 5201 
is not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, higher ratings are not warranted even 
considering the factors involved in DeLuca analysis.  The 
evidence shows that the veteran has no additional loss of 
function due to painful motion, weakness, impaired endurance, 
fatigue, flare-ups or incoordination.  The Board acknowledges 
that the veteran asserts that he limits his motion to 
activities below the shoulder level and the examiner in March 
2004 stated that the veteran should be rated separately for 
pain.  Although the veteran's pain must be considered in 
evaluating his service-connected disability, the Rating 
Schedule does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
even with consideration of the veteran's complaints of pain 
and weakness, the evidence does not show that his 
functionality approximates a limitation to 25 degrees from 
the side so as to warrant a 30 percent rating for the left 
(minor) arm.  See DeLuca, supra.

While the RO initially utilized Diagnostic Code 5203 to rate 
the veteran's shoulder disability, the Board finds this 
Diagnostic Code to be inapplicable for a current rating.  
Diagnostic Code 5203 involves malunion or nonunion of the 
clavicle and scapula.  The record does not reflect that the 
veteran currently has nonunion of the clavicle and scapula so 
as to warrant a rating in excess of 20 percent.  

The Board also points out that there is no evidence of 
ankylosis of scapulohumeral articulation or impairment of the 
humerus.  As such, Diagnostic Codes 5200 and 5202 are, 
likewise, not applicable for evaluating the veteran's 
service-connected left shoulder disability.

Accordingly, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a rating in excess of 
10 percent for his service-connected left shoulder condition 
prior to March 22, 2004 and 20 percent for his service-
connected left shoulder condition effective March 22, 2004.  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for increase, that 
doctrine is not applicable in the instant appeal.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided two VCAA 
notice letters to the veteran in January 1998, prior to the 
initial adjudication of the claim.  The letters notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of January 1998 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

It is also noted that additional VCAA letters were sent to 
the veteran in July 2003 and February 2004, and the claim was 
readjudicated in June 2004.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  In 
any event, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007). 

Regarding Dingess/Hartman notice (degree of disability and 
effective date of the disability), the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date of the disability rating.  The 
Board finds that because a preponderance of the evidence is 
against the claim, any questions as to the appropriate 
effective date to be assigned is rendered moot.  The veteran 
has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service medical records and VA 
treatment records.  VA also provided the veteran several VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to assignment of an initial schedular evaluation 
in excess of 0 percent (10 percent with subtraction of pre-
service disability of 10 percent) for post operative, 
recurrent left shoulder dislocation is denied. 

Entitlement to an initial rating in excess of 10 percent for 
post operative, recurrent left shoulder dislocation (20 
percent with subtraction of pre-service disability of 10 
percent), effective March 22, 2004, is denied.
 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


